—Judgment, Supreme Court, New York County (Edward Lehner, J.), entered February 9, 1998, in favor of plaintiff and against defendants in the total amount of $89,173.98, and bringing up for review an order, entered October 2, 1997, which, in an action by a supplier against a contractor for goods sold and delivered and against the contractor’s surety on a payment bond, insofar as appealed from as limited by the briefs, granted plaintiff’s motion for summary judgment against defendant-appellant surety, unanimously affirmed, with costs. Appeal from the order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Summary judgment was properly granted on the subject payment bond, which is enforceable against defendant surety even though it may not have been signed by defendant contractor (see, O’Hanlon v Scott, 89 Hun 44; Mayor v Kent, 5 NYS 567; Williams v Marshall, 42 Barb 524; see also, 11 NY Jur 2d, Bonds, § 30). We have considered and rejected defendant-appellant’s other contentions. Concur — Sullivan, J. P., Williams, Rubin, Andrias and Friedman, JJ.